Name: Commission Regulation (EC) No 2492/2001 of 19 December 2001 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  tariff policy;  animal product;  international trade
 Date Published: nan

 Avis juridique important|32001R2492Commission Regulation (EC) No 2492/2001 of 19 December 2001 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 337 , 20/12/2001 P. 0018 - 0019Commission Regulation (EC) No 2492/2001of 19 December 2001amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 29(2) thereof,Whereas:(1) Commission Regulation (EC) No 2789/98(3), as last amended by Regulation (EC) No 1204/2001(4), grants a temporary derogation until 31 December 2001 from Commission Regulation (EC) No 1445/95(5), as last amended by Regulation (EC) No 24/2001(6).(2) In view of the difficult economic conditions applying to exports of beef and veal and the experience gained as a result of the derogations granted, certain conditions which have been temporarily relaxed as regards the period of validity of export licences with advance fixing of the refund and the application of Article 10(5) of Regulation (EC) No 1445/95 to products falling within CN code 0202, should be made permanent. Those conditions should therefore be included in Regulation (EC) No 1445/95.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1445/95 is amended as follows:1. The first subparagraph of Article 8(1) is replaced by the following: "The period of validity of licences for exports of products for which a refund is claimed and which are subject to the issuing of an export licence with advance fixing of the refund shall be:- five months plus the current month for products falling within CN code 0102 10 and 75 days for products falling within CN codes 0102 90 and 1602,- 60 days for other products,from the date of issue within the meaning of Article 23(2) of Commission Regulation (EC) No 1291/2000(7)."2. The first sentence and the first part of the second sentence of Article 10(5) are replaced by the following: "Paragraph 1 notwithstanding, licence applications for a quantity not exceeding 22 tonnes of products falling within CN codes 0201 and 0202 shall not be subject to the five-day time-lag. In this case, Article 8 notwithstanding, the validity of licences issued shall be restricted to five working days from the date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000, and applications and licences shall carry the following entry in box 20:".Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to applications for export licences with advance fixing of the refund from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 347, 23.12.1998, p. 33.(4) OJ L 163, 20.6.2001, p. 13.(5) OJ L 143, 27.6.1995, p. 35.(6) OJ L 3, 6.1.2001, p. 9.(7) OJ L 152, 24.6.2000, p. 1.